DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/2021.
Applicant's election with traverse of Invention Group I (Claims 1-5) in the reply filed on 7/19/2021 is acknowledged.  The traversal is on the ground(s) that there exists no serious search burden, since Groups I and II contain common features and that any prior art found for Group I would be equally applicable to Group II, and vice versa.  This is not found persuasive because the search areas and search queries needed to search the claims between Group I and Group II are different.  For example, Group I is drawn to a mount, which would require and include separate search strategies than Group II which is drawn to a gas turbine engine including a mount.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0154169) in view of Strang et al. (US 5224825).
Re Clm 1:  Myers et al. disclose a mount, comprising: a fastener (10), the fastener including a bolt (40), a mounting boss (30) and a spring, the spring (58) allowing the mounting boss to move with respect to the bolt, and wherein the bolt is held captive in the mounting boss with a captive feature (threads 42 of bolt and threads 60 of boss). 
Myers et al. fail to disclose wherein the mount includes a locating pin; a load pin; and wherein the fastener is configured to retain a component on at least one of the locating pin and the load pin.  
Examiner notes that locating pins and load pins are well-known features in mounting accessories to casings.  Strang teaches such types of mounting pins (see fig 5).  This is taught for the purpose of ensuring proper alignment of the components during fastening.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the mounting components of Myers et al. with a locating pin and a load pin, as known in the art and taught by Strang et al., for the purpose of ensuring proper alignment of components during fastening. 
Re Clm 2:  Myers et al. as modified above disclose wherein the spring is one of a wave washer, a belleville washer, and a single-coil wave spring.  Examiner notes that Spring 56 and 58 are wave springs. 
Re Clm 5:  Myers et al. as modified above disclose wherein the captive feature includes a threaded portion on the bolt (42) and a corresponding threaded portion on the mounting boss (60). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0154169) in view of Strang et al. (US 5224825) as applied to claims 1, 2, and 5 above and further in view of Tseng (US 8827614).
Re Clms 3 and 4:  Myers et al. as modified in claim 1 fails to disclose wherein the captive feature includes a resilient c-ring on the bolt and is configured to interact with a neck on the mounting boss. 
Tseng teaches the use of a mount having a fastener with a bolt (3), mounting boss (2), and spring (34); and wherein the bolt is held captive in the mounting boss with a captive feature of a resilient c-ring (23) on the bolt and is configured to interact with a neck on the mounting boss (fig 4).  This is taught for the purpose of using a separate element to retain the bolt and the boss together to form a captive fastener and prevent unwanted separation.  
Therefore, it would have been obvious to one having ordinary skill in the art to have provided the captive feature of the mount with a resilient c-ring on the bolt and is configured to interact with a neck on the mounting boss, as taught by Tseng, for the purpose of using a separate element to retain the bolt and the boss together to form a captive fastener and prevent unwanted separation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678